Day, J.
l. county: eleetion ex-geiises: liability for. It is not claimed that there is any provision of the statute authorizing or requiring the county to pay the necessary expenses incurred by the township trustees m providing and tarnishing a place m which to hold a general election. The statute provides that the board of supervisors shall provide for each election precinct, for the purpose of elections, one box, with lock and key, and the auditor shall prepare poll-books. Code, sections 614 and 615. The compensation of the township trustees and township clerk, when acting as judges of election, is provided *442in sections 3808 and 3809, of the Code. Section 391 of the Code provides that the trustees shall designate the place where elections will be held. No provision is made for the payment by the county, for the place thus designated. Whether the omission was an intentional or a casual one, we cannot determine. The provision that the coirnty shall pay certain of the expenses of the election would seem to negative the idea that the liability of the county shall extend further. It is true section 303 of the Code authorizes the board of supervisors to settle and allow all just claims against the county, but in Foster v. The Country of Clinton, 51 Iowa, 541, it is said that a claim is not a just claim against a county, unless the law somewhere either requires or authorizes its payment. There is no provision of law under which the defendant can be held liable in this case. As bearing somewhat upon this question see Halstead v. Mayor of New York City, 3 Com., 403; Hodges v. The City of Buffalo, 2 Denio, 110.
Affirmed.